WASHBURN, J.
Epitomized Opinion
Weaver as defendant in a case in the Municipal Court made a special appearance and filed a motion to vacate a judgment taken th°re against .him. on the ground that, the court had no jurisdiction over' his person. The motion was overruled and no-further proceedings w°re had m that case Weaver, in this case, filed in Common Pleas and brought on appeal to this court, seeks to attack the judgment op Muni- pa x,ou.. as void and of no effect. He’d-
Assuming that the judgment in the Municipal Unuvt- WcS void at the time it was rendered, nevertheless the judgment of that court that it had juris-dition of the person is valid until reversed, and cannot be questioned collaterally in another case. The Municipal Court, unlike a Justice’s Court, is a Court of record and as such is competent to pass on its own jurisdiction. Judgment accordingly.